IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEl\/IBER §

OF THE BAR OF THE SUPREME § No. 503, 2013
COURT OF THE STATE OF
DELAWARE:

EDWARD C. PANKOWSKI,
Petitioner.

OO')¢O>OO'>¢O'>¢O¢

Submitted: October l, 2014
Decided: October l3, 2014

Before STRINE, Chief Justice, HOLLAND, and RIDGELY, Justices.
0 R D E R

This 13th day of October 2014, it appears to the Court that:

(1) By revised Order dated February 20, 2014 (attached), this Court
reinstated the petitioner as a member of the Bar of the State of DelaWare
subject to certain conditions and limitations, including a two-year period of
probation under the supervision of a practice monitor. On October 1, 2014,
the petitioner filed a motion seeking to modify the conditions of his
reinstatement. The Office of Disciplinary Counsel (ODC) has not filed any
objections to the requested modifications

(2) In his motion, the petitioner admits that he violated the Court’s

Order by working as a solo private practitioner handling criminal matters for

the Office of Conflict Counsel (OCC).l The petitioner also acknowledges
that he further violated the Court’s Order by failing to arrange for a practice
monitor before retuming to private practice, by failing to obtain malpractice
insurance before retuming to private practice, and by failing to notify the
ODC before retumir1g to private practice.

(3) Notwithstanding these violations of the Court’s Order, and
without offering any explanation for his violations, the petitioner requests
this Court to modify the terms of our reinstatement Order. He asks that we
create an exception to the prohibition on maintaining a solo law practice to
allow him to represent clients referred to him by the OCC.

(4) We decline to do so. The Court is troubled that the petitioner
returned to private practice in a manner that violated the Court’s Order in
substantial, myriad ways without first seeking leave of the Court to modify
the conditions of his reinstatement. The petitioner’s motion offers no
explanation for the circumstances that gave rise to his violations of the
Court’s Order. Accordingly, we find no good cause to modify the terms of
his reinstatement in the face of these violations. The petitioner may continue

to practice law but only in accordance with the terms and conditions

1 The petitioner acknowledges that his work for the OCC is assigned to him as an

independent contractor and is not directly supervised by any lawyer associated with the
OCC.

previously ordered. In li.lture, should he move for a modification of those
conditions, the motion must establish good cause for the requested
modification and be accompanied by an affidavit reflecting his compliance
with all of the conditions of the Court’s February 20, 2014 Order and a
detailed explanation of the circumstances leading to his admitted violations
of that Order and why he believes that violating the Order was justified or
otherwise excusable.

(5) Because of his violation of the February 20, 2014 reinstatement
Order, the provision of that Order instructing the Clerk to "notify all courts
that Mr. Par1kowski has been reinstated, without a copy of this order" is
modified. The Clerk shall now notify all courts of both this Order and the
February 20, 2014 Order, both of which shall be matters of public record.

NOW, THEREFORE, IT IS ORDERED that the motion to modify the
order of reinstatement is DENIED.

BY THE COURT:
/s/ Leo E. Strz'ne, Jr.
Chief Justice

IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of a Member No. 503, 2013
of the Bar of the Supreme Court
of the State of Delaware: Board Case No. 108292

EDWARD C. PANKOWSKI, CONFIDENTIAL

OO'JQO'>CO'JOO'JC¢O'>¢O'J

Petitioner.
Submitted: November 6, 2013
Decided: February 6, 2014
Revised: February 20, 2014
Before HOLLAND, JACOBS and RIDGELY, Justices.
0 R D E R
This 20th day of February 2014, it appears to the Court that the Board on
Professional Responsibility has filed a Report on this matter pursuant to Rule 9(d)
of The Delaware Lawyers' Rules of Disciplinary Procedure. The Office of
Disciplinary Counsel ("ODC") filed objections to the Board's Report, and
Petitioner has responded to those objections. The Court has reviewed the matter
pursuant to Rule 22(h) of The Delaware Lawyers' Rules of Disciplinary Procedure
and approves the Board's Report.
NOW, THEREFORE, IT IS ORDERED that the Report filed by the Board
on Professional Responsibility on September 24, 2013 (copy attached) is hereby

APPROVED and ADOPTED. The Clerk shall notify all courts that Mr.

Pankowski has been reinstated, without a copy of this order.

IT IS FURTHER ORDERED that Petitioner Edward C. Par1kowski be_

REINSTATED as a member of the Bar of this Court effective immediately subject

to a two year probationary period with the following conditions:

1.

2.

Pankowski must reimburse the ODC for the costs of this proceeding.
Pankowski must obtain certification from the Delaware CLE
authorities that he is current in his CLE requirements. He may not
begin practicing law until those requirements are satisfied.

Pankowski must not practice in a solo practice nor may he be
managing partner in practice with others.

Par1kowski shall serve a probationary period of two years under the
supervision of a practice monitor with monthly reporting to the
monitor, which reporting shall also be sent to the ODC. During this
probationary period, Pankowski shall remain active with DELAP and
be subjected to mandatory drug and alcohol testing at the direction of
the Executive Director of DELAP. The Executive Director of
DELAP shall have the discretion to report to the ODC as she deems
appropriate.

Pankowski shall cooperate with the ODC in its attempts to monitor

Pankowski’s conduct during the probationary period.

Par1kowski must remain in active recovery from his alcoholism by

continued participation in Alcoholics Anonymous.

Before he begins practicing law again, Pankowski must provide the

ODC with evidence that he is covered by legal malpractice insurance.
BY THE COURT:

/s/ Jack B. Jacobs
Justice